Gilbert, J.
Headnotes 1, 2, and 4 do not require elaboration.
Plaintiff and defendants claim the land in controversy under a common grantor. Under the proved facts the claims of both begin with Gainer, who held title and who executed a bond for title to H. M. Rollins, who went into possession with part of the purchase-money being paid. H. M. Rollins transferred his bond to A. M. Rollins for a valuable considération,‘and"the'transferee went into possession. Subsequently to the transfer the Bank of LaFayette obtained a judgment against'H. M.'Rollins, and caused an execution to be levied on the land, in the possession of A. M. Rollins. The land was sold at sheriff’s sale, bought in by the bank, and sold to defendants, Cox and Hammontree. Thus A. M. Rollins had possession of the land under a bond for title; and although the full purchase-money had not been paid, he could maintain *235the suit. Horton v. Murden, 117 Ga. 72 (43 S. E. 786) 3 Walton v. Whitton, 158 Ga. 741 (124 S. E. 338). H. M. Eollins never at any time, under the evidence, had legal title to the land. The legal title was at all times held by Gainer, who never has been fully paid. H. M. Eollins transferred his equity, evidenced by his bond for title, to A. M. Eollins, and when the bank obtained its judgment II. M. Eollins owned no interest whatever in the land, and hence no judgment lien attached thereto. H. M. Eollins, defendant in fl. fa., did not at any time have a leviable interest in the land. The legal title at the time of the levy was in the vendor, and the equity in A. M. Rollins 3 and the. levy and sale were void. Civil Code (1910), § 6037 et seq.; Virginia-Carolina Chemical Co. v. Williams, 146 Ga. 482 (91 S. E. 543); Dickinson v. Williams, 151 Ga. 71 (105 S. E. 841) ; Carlton v. Reeves, 157 Ga. 602, 605 (122 S. E. 320) ; Kidd v. Kidd, 158 Ga. 546, 553 (124 S. E. 45, 36 A. L. R. 798). Accordingly, there being no conflict in the evidence on this question, the court properly directed a verdict in favor of the plaintiff for the land.

Judgment reversed on the main hill of exceptions, and affirmed on the cross-hill.


All the Justices concur.